     Case 2:19-cv-07350-MWF-KS Document 11 Filed 08/26/19 Page 1 of 6 Page ID #:266



 1     KIRKLAND & ELLIS LLP
       Robyn E. Bladow (State Bar No. 205189)
 2     robyn.bladow@kirkland.com
       333 South Hope Street
 3     Los Angeles, California 90071
       Telephone: (213) 680-8400
 4
       Renee D. Smith
 5     (pro hac vice application to be filed)
       renee.smith@kirkland.com
 6     300 N. LaSalle
       Chicago, Illinois 60654
 7     Telephone: (312) 862-2310
 8     Attorneys for General Motors LLC
 9
                              UNITED STATES DISTRICT COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11
      TAYLOR PANTEL, JAMES                      CASE NO. 2:19-cv-07350 DSF-RAO
12
      ROBERTSON, SCOTT MCANALLY,                EX PARTE APPLICATION FOR 30-
13    CHRIS MCCOY, MICHAEL MCCOY,               DAY EXTENSION OF DEADLINE TO
      AMOREENA MCCOY, ACE                       RESPOND TO COMPLAINT;
14                                              MEMORANDUM OF POINTS AND
      MCFARLIN, JOHN MCLEOD, ALVIS              AUTHORITIES IN SUPPORT
15    MCWHORTER, JANICE
      MCWHORTER, JOEY MENDOZA,
16
      MARV MESKE, LINDA MESKE,
17    MIKE MILIOTTI, DONNA MILIOTTI,
      ASHLEY MILLER, BRYCE
18
      MONTELEONE, JOEDY MUHA,
19    MATTHEW NATTENBERG, SAM
      NEER, ROBERT NICHOLS, CHERI
20
      DICKSON NICHOLS, DAVID
21    OAKLEY, DENISE OAKLEY, FRED
      ORTIZ, CARLOS PAPION, DOMINIC
22
      PATINO, DALE PEABODY, DENISE
23    PEABODY, ESTELLA PEREZ-ORTIZ,
24
      BILLY PERKINS, JENNIFER
      PERKINS, SAM PETERSON, JERRY
25    PETTES, DIANNE PETTES, TREVOR
26
      PIERSON, DEREK RANSON, DINA
      RANSON, EUGENE RASCHKE,
27    ROBIN RASCHKE, WILLIAM
28
      REEDER, LISA REEDER, TERRY
     Case 2:19-cv-07350-MWF-KS Document 11 Filed 08/26/19 Page 2 of 6 Page ID #:267



 1    RHODE, CATHERINE RHODE,
 2    MARK ROBB, NICOLE RUGGERI,
      RICK RUSSELL, JUAN SANCHEZ,
 3    ROB SAUSER, BEAR SCHARBARTH,
 4    EDWARD SCHULTZ, EDWARD
      SCOTT, AMIT SHARMA, VARUN
 5    SHARMA, JASON SHEHAN, SAHN
 6    SIRIVONG, ANDREW SMITH, CHAD
      SMITH, GLEN SMITH, SIMON
 7    SMITH, STEVEN SMITH, BRITNEY
 8    SMITH, JANET SMITH, RICK
      SOLTIES, BRENDA SOLTIES,
 9    JAVIER SOTO, CRAIG SPARKS,
10    JOHN SPENCER, MATHEW
      STORCKMAN, JOHN SUJISHI,
11    NIELSEN TAUOA, BRYAN TERRY,
12    KIMBERLY TERRY, ANDREA
      TEVINI, BRENT TOPIE, NICOLE
13    TOPIE, KIMBERLY TOPIE, ROBERT
14    TOPIE, GERRY TRIAS, FLOR TRIAS,
      SCOTT TRUMP, FRANK VONADA,
15    JULIE VONADA, JOE WEHRLE,
16    JOHN WHITE, SPENCER WHITE,
      JOHN WILCOX, KATHRYN WILCOX,
17    ROBERT WILLIAMS, CAREY
18    WISHON, CHARLES YOUNG, AND
      JANEL YOUNG,
19

20                   Plaintiffs,

21          vs.

22    GENERAL MOTORS LLC, ROBERT
      BOSCH GMBH, ROBERT BOSCH
23
      LLC, RALLY AUTO GROUP, INC.,
24    and MERLE STONE CHEVROLET,
                  Defendants.
25

26

27

28

           EX PARTE APPLICATION FOR 30-DAY EXTENSION OF DEADLINE TO RESPOND TO COMPLAINT
     Case 2:19-cv-07350-MWF-KS Document 11 Filed 08/26/19 Page 3 of 6 Page ID #:268



 1                             NOTICE OF EX PARTE APPLICATION
 2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 3          PLEASE TAKE NOTICE THAT, pursuant to Local Rule 7-19, Defendant
 4    General Motors LLC (“GM”) brings this ex parte application respectfully requesting an
 5    order extending GM’s and the other served Defendants’ deadline to respond to the
 6    Complaint in this action by 30 days to September 30, 2019.
 7          On August 23, 2019, GM removed this action from Los Angeles Superior Court to
 8    this Court. Dkt. 1. GM intends to file a motion to transfer this action pursuant to 28
 9    U.S.C. § 1404 to the Eastern District of Michigan, where the first-filed related federal
10    class action has been pending for over two years (In re Duramax, Case No. 1:17-cv-
11    11661 (E.D. Mich)), and where Plaintiffs’ counsel’s first-filed 26 virtually identical cases
12    are also pending. GM’s responsive pleading is due August 29, 2019. Fed. R. Civ. P.
13    81(c)(2)(C). GM is in the process of preparing its response to the 179-page, 383-
14    paragraph Complaint. Pursuant to Local Rule 8-3, GM requested Plaintiffs’ consent to a
15    customary and modest 30-day extension of the responsive pleading due date. Declaration
16    of Robyn Bladow (“Bladow Decl.”), Ex. 1.
17          Plaintiffs did not identify or suggest any potential prejudice from the requested
18    extension. Plaintiffs, however, conditioned their consent to an extension on an agreement
19    by GM and all other defendants to postpone their motion to transfer until after a remand
20    motion is decided. Id. When GM declined this request, Plaintiffs refused to consent to
21    this routine extension. Id. Accordingly, GM now files this ex parte application seeking
22    that 30-day extension.
23          Pursuant to Local Rule 7-19.1, GM provided Plaintiffs notice of this Application
24    on August 20, 2016. Id. 4. Plaintiffs informed GM that they would oppose the requested
25    relief. Plaintiffs are represented by:
26          Heygood, Orr & Pearson
27          Charles Miller
28          charles@hop-law.com
                                                   1
           EX PARTE APPLICATION FOR 30-DAY EXTENSION OF DEADLINE TO RESPOND TO COMPLAINT
     Case 2:19-cv-07350-MWF-KS Document 11 Filed 08/26/19 Page 4 of 6 Page ID #:269



 1          6363 North State Highway 61, Suite 450
 2          Irving, Texas 75038
 3          Telephone: (214) 237-9001
 4          This ex parte application is based on this Application, the Memorandum of Points
 5    and Authorities below, and the supporting Declaration of Robyn Bladow.
 6                     MEMORANDUM OF POINTS AND AUTHORITIES
 7          Courts may extend the time to respond to a complaint based on a showing of good
 8    cause. Fed. R. Civ. P. 6(b)(1)(A). “Good cause” is liberally construed so that requests
 9    made before the applicable deadline, like the one here, are normally granted “in the
10    absence of bad faith on the part of the party seeking relief or prejudice to the adverse
11    party.” Ahanchian v. Xenon Pictures, Inc., 624 F. 3d 1253, 1259 (9th Cir. 2010) (quoting
12    4B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1165 (3d
13    ed. 2004)). There is no bad faith by GM or any defendant, nor any prejudice to Plaintiffs
14    from a customary 30-day extension.
15          In May 2019, Plaintiffs’ counsel (“Heygood”) filed 26 complaints in the Eastern
16    District of Michigan on behalf of 2900 individual plaintiffs, all of which were virtual
17    carbon copies of a lawsuit filed by different law firms two years earlier, on May 25,
18    2017. In re Duramax, Case No. 1:17-cv-11661 (E.D. Mich). All of those cases are
19    proceeding before the Honorable Thomas L. Ludington in the Eastern District of
20    Michigan. On May 10, 2019, Heygood filed in California state court a lawsuit that was
21    virtually identical to this action, which in turn, was virtually identical to the 27 Eastern
22    District of Michigan cases. On May 10, 2019, Heygood also filed another virtually
23    identical case in California state court. On June 14, 2019, GM removed the two
24    California state cases to this Court (Dkt. 1, Case No. 2:19-cv-05205; Dkt. 1, Case No.
25    2:19-cv-05211).
26          On July 1, 2019, GM moved to transfer the California state cases to the Eastern
27    District of Michigan pursuant to the first-to-file doctrine and 28 U.S.C. § 1404(a). See
28    Dkt. 21, Case No. 2:19-cv-05205; Dkt. 20, Case No. 2:19-cv-05211. The next day, on
                                                 2
           EX PARTE APPLICATION FOR 30-DAY EXTENSION OF DEADLINE TO RESPOND TO COMPLAINT
     Case 2:19-cv-07350-MWF-KS Document 11 Filed 08/26/19 Page 5 of 6 Page ID #:270



 1    July 2, 2019, Heygood voluntarily dismissed the two California state cases (Dkt. 22, Case
 2    No. 2:19-cv-05205; Dkt. 21, Case No. 2:19-cv-05211). On July 9, 2019, Heygood filed
 3    new versions of the California state complaints, making a few changes in a transparent
 4    (but legally insufficient) effort to avoid federal jurisdiction. GM again removed this
 5    action (and the related action) to this Court. See Dkt. 1.
 6          Plaintiffs will not be prejudiced by a 30-day continuance of the responsive
 7    pleading deadline. In fact, when Plaintiffs filed their prior version of this Complaint in
 8    May 2019, Plaintiffs’ counsel agreed to a longer open-ended extension that would
 9    postpone defendants’ deadline to respond to the Complaint until after Plaintiffs’
10    anticipated motion to remand was decided. See Dkt. 11, Case No. 2:19-cv-05211.
11          However, this time, after GM sent Plaintiffs a draft stipulation for their review
12    (identical to the stipulation they previously agreed to), Plaintiffs conditioned their consent
13    to the extension on a stipulation by all defendants to delay their anticipated motions to
14    transfer until after a decision on Plaintiffs’ remand motion. Bladow Decl., Ex. 1. GM
15    would not agree to that condition, as this Court can and should rule on any transfer
16    motion before deciding the motion to remand.1 After GM declined to assent to the
17    condition, it proposed an alternative request of a 30-day extension for the responsive
18    pleading. Plaintiffs’ counsel denied the request for consent. Id.
19          GM’s request for an extension is in good faith, and is brought to ensure it has
20    sufficient time to respond to the lengthy complaint, which is further complicated by its
21    client’s limited availability and the upcoming Labor-Day weekend holiday. See
22    Ahanchian, 624 F. 3d at 1259. Plaintiffs, on the other hand, do not identify any prejudice
23    that would result from the extension.
24

25    1
        As GM will explain in its upcoming motion to transfer, permitting Judge Ludington—
26    who has presided over the first-filed federal case for over two years and who has dozens
      more related cases pending before him—to consider and resolve substantive and
27    procedural issues will further judicial economy, allow the litigants and the federal
      judiciary to benefit from Judge Ludington’s experience with the subject-matter of these
28    cases, and avoid the risk of inconsistent rulings.
                                                    3
           EX PARTE APPLICATION FOR 30-DAY EXTENSION OF DEADLINE TO RESPOND TO COMPLAINT
     Case 2:19-cv-07350-MWF-KS Document 11 Filed 08/26/19 Page 6 of 6 Page ID #:271



 1          The 30-day extension is properly requested on an ex parte basis because timely
 2    relief could not be obtained by a regularly-noticed motion. See Mission Power Eng’g Co.
 3    v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal 1995). Because GM’s request for an
 4    extension cannot be heard according to regularly-noticed motion procedures, GM would
 5    be irreparably prejudiced without the Court’s grant of this ex parte application. See id.
 6    Moreover, the Court need not await a response on this issue from Plaintiff because good
 7    cause exists to grant the extension “with or without motion or notice.” Fed. R. Civ. P.
 8    6(b)(1)(A).
 9          For the foregoing reasons, GM respectfully requests that the Court grant a 30-day
10    extension, until and including September 30, 2019, for all served defendants to respond to
11    Plaintiffs’ Complaint.
12
      Dated: August 26, 2019                 Respectfully submitted,
13
                                             KIRKLAND & ELLIS LLP
14
                                             By: /s/ Robyn E. Bladow
15                                           Robyn E. Bladow (State Bar No. 205189)
                                             robyn.bladow@kirkland.com
16                                           333 South Hope Street
                                             Los Angeles, California 90071
17                                           Telephone: (213) 680-8400
18                                           Attorneys for Defendant General Motors LLC
19

20

21

22

23

24

25

26

27

28
                                                   4
           EX PARTE APPLICATION FOR 30-DAY EXTENSION OF DEADLINE TO RESPOND TO COMPLAINT
